Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.0001 par value, of Digirad Corporation, a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:May 14, 2014 Lone Star Value Investors, LP By: Lone Star Value Investors GP, LLC General Partner By: /s/ Jeffrey E. Eberwein Name: Jeffrey E. Eberwein Title: Manager Lone Star Value Investors GP, LLC By: /s/ Jeffrey E. Eberwein Name: Jeffrey E. Eberwein Title: Manager Lone Star Value Management, LLC By: /s/ Jeffrey E. Eberwein Name: Jeffrey E. Eberwein Title: Sole Member /s/ Jeffrey E. Eberwein JEFFREY E. EBERWEIN
